Citation Nr: 0216017	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran has active duty service during the World War II 
period and was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 1997, 
a statement of the case was issued in March 1997, and a 
substantive appeal was received in April 1997.  Although the 
veteran indicated in his substantive appeal that he wished to 
appear at a personal hearing, he withdrew his request in 
August 1997. 


FINDINGS OF FACT

1.  Right knee injury suffered during the veteran's active 
duty service was acute in nature and resolved without leaving 
residual disability. 

2.  A chronic right knee disability, including arthritis, was 
not manifested during the veteran's active duty service or 
for many years after service. 

3.  The veteran's current chronic right knee disability is 
not etiologically related to his service-connected left knee 
disability, nor has his service-connected left knee 
disability aggravated his current chronic right knee 
disability. 


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service, nor may arthritis of 
the right knee be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001). 

2.  Right knee disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.310 
(2002); Allen v. Brown, 7 Vet.App. 439 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection both 
on a direct as well as a secondary basis.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a September 2001 letter and 
a May 2002 supplemental statement of the case, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. App. 
June 19, 2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
available service medical records, records of service 
commendations, private medical records and VA medical 
records.  The record shows that the veteran was afforded VA 
examinations in August 1996, April 1997 and January 2002, and 
medical opinions have been obtained in connection with the 
veteran's claim.  Accordingly, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board first notes that by rating decision in June 1947, 
service connection was established for left knee disability 
(described at that time as arthritis of the left knee).  
However, the current appeal involves the veteran's claim of 
service connection for right knee disability.  It appears 
that both direct and secondary service connection theories 
have been advanced.  The veteran's representative has 
requested that the provisions of 38 U.S.C.A. § 1154(b) be 
applied, and in that regard the Board recognizes that the 
veteran engaged in combat with the enemy.  To the extent that 
he contends that he suffered an injury to the right knee 
during combat, the fact of such injury is therefore accepted.  

Nevertheless, after reviewing the totality of the evidence, 
the Board must conclude that the preponderance of such 
evidence is against entitlement to service connection for 
right knee disability on either a direct or a secondary 
basis.  

Even accepting the veteran's contention that he suffered an 
injury to the right knee during service, it appears from the 
evidence that any such injury was acute in nature and did not 
result in any chronic right knee disability.  Available 
service medical records do not show any right knee complaints 
or symptoms, and no right knee disorder was noted at the time 
of separation examination.  This suggests that any right knee 
injury had resolved by the time of separation from service.  
Such a finding is also supported by the post-service medical 
evidence which shows no right knee complaints or findings for 
many years after service.  The fact that the post-service 
medical records are silent for right knee complaints for many 
years after service is significant since these same records 
document findings related to the service-connected left knee 
in great detail.  However, these records do not include any 
references to right knee problems.  

The Board also notes that the veteran did not mention any 
right knee injury when he filed his claim for left knee 
disability in 1947.  This suggests to the Board that the 
veteran himself did not believe he was suffering from any 
right knee disorder at that time.  Again, VA examinations in 
May 1947 and October 1978 did not reference right knee 
problems although left knee impairment was reported.  

With regard to the theory of direct service connection, the 
Board must therefore find that there is no basis for finding 
that the veteran's current right knee disorder is related to 
any injury during his military service.  As mentioned 
earlier, to the extent that 38 U.S.C.A. § 1154(b) requires 
that the veteran's report of a right knee injury during 
combat be accepted, the Board concedes that such an injury 
occurred.  However, an appellant's belief that he or she is 
entitled to some sort of benefit simply because he or she had 
a disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
The preponderance of the evidence is against a finding that 
the inservice injury to the right knee reported by the 
veteran resulted in chronic right knee disability.  There is 
no competent evidence of a resulting chronic right knee 
disability during service, nor is there competent evidence of 
arthritis of the right knee within one year of discharge or 
for many years after service.  There is also no persuasive 
evidence of a continuity of pertinent symptomatology from 
service to suggest a link to the right knee problems 
documented many years after service.  

The Board is also unable to find that service connection on a 
secondary basis is warranted.  The VA examiner who examined 
the veteran in April 1997 expressly stated that it was 
opinion that the service-connected left knee disability did 
not cause his right knee disorder.  This examiner opined that 
from an orthopedic standpoint, any additional joint 
difficulties resulting from the left knee disorder would 
involve other areas on the right side before the right knee.  
The examiner also commented that there was no incremental 
increase in the right knee disability attributable to the 
left knee disability.  This appears to argue against any 
aggravation of the right knee by the service-connected left 
knee disability.  The examiner who conducted the VA 
examination in January 2002 was also of the opinion that the 
degenerative arthritis in the right knee was not due to the 
arthritis in the left knee.  The examiner commented that this 
was a natural occurring process in an older person who has 
been quite active over the years in sports, etc.  

The Board acknowledges that veteran's assertions regarding 
his belief that his right knee disability is related to his 
service or to his service-connected left knee disability.  
The Board recognizes his meritorious combat service and does 
not doubt his sincerity in advancing his claim.  However, to 
the extent that the issue involves questions of medical 
etiology, neither the Board nor the veteran, as laypersons, 
are competent to address such questions.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In the present case, 
trained medical personnel did not find any basis for 
reporting a chronic right knee disability during service or 
for many years after service, and two VA examiners have 
offered their opinions that there is no relationship between 
the current right knee disability and the service-connected 
left knee disability.  The Board finds that these items of 
medical evidence are persuasive and entitled to considerable 
weight.  In sum, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  As such, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

